Third District Court of Appeal
                             State of Florida

                       Opinion filed July 27, 2022.

                           ________________

                             No. 3D21-593
                      Lower Tribunal No. 09-41811
                         ________________


                      Maria Isabel Saad, et al.,
                               Appellants,

                                   vs.

                        Charbel Abud, et al.,
                               Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.

     Law Office of Alexis Gonzalez, P.A., and Luis A. Arguelles, Alejandro
F. Hoyos, and Alberto H. Orizondo, for appellants.

    Roniel Rodriguez IV, P.A., and Roniel Rodriguez IV, for appellee
CASA Financial Holdings LLC.


Before LOGUE, HENDON and BOKOR, JJ.

     PER CURIAM.
     Noting the confession of error, we vacate the January 13, 2021 “Final

Judgment Granting Fee Expert Costs” and remand to the trial court to enter

an order denying such relief. See Law Offices of Borell, P.A. v. Acevedo,

322 So. 3d 1218, 1219 (Fla. 3d DCA 2021) (reversing an award of costs and

explaining that “nothing in the text of section 57.105(1) provides for the

award of costs”).

     Reversed and remanded, with instructions.




                                    2